Case 7:17-cv-02631-VB Document 113 Filed 09/15/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
JAMES SNOWDEN, :
Plaintiff,
ORDER
Vv.
17 CV 2631 (VB)
VILLAGE OF MONTICELLO,
Defendant. :
x

 

The parties are advised of the following change in the tentative date for jury selection and
trial in this case: The tentative date for jury selection and trial is now December 15, 2021, at
9:30 a.m. This trial is currently a back-up to another trial scheduled for that same date pursuant to
the Court’s COVID-19 scheduling protocols, To be clear, the December 15 date is not a firm date.
As soon as the Court determines whether this case can proceed to trial on December 15, 2021, or
whether it has to be adjourned, the Court will notify the parties.

The deadlines and final pretrial conference date set forth in the Court’s Order of June 14,
2021 (Doc. #102) remain unchanged, except that the proposed joint pre-trial order is now due
September 27, 2021 (see Doc. #112).

Dated: September 15, 2021

White Plains, NY
SO ORDERED:

yuk

Vincent L. Briccetti
United States District Judge

 

 

 
